 

Exhibit 10.3

 

[FORM OF SERIES J WARRANT]

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY
THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS SERIES J
WARRANT MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 1(a) OF THIS SERIES J WARRANT.

 

Trovagene, Inc.

 

Series J Warrant To Purchase Common Stock

 

Series J Warrant No.:                  

Date of Issuance: March 30, 2020 (“Issuance Date”)

Initial Exercise Date: September 30, 2020 (“Initial Exercise Date”)

 

Trovagene, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lincoln Park Capital Fund, LLC, the registered holder
hereof or its permitted assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company, at the Exercise Price (as
defined below) then in effect, upon exercise of this Series J Warrant to
Purchase Common Stock (including any Series J Warrants to Purchase Common Stock
issued in exchange, transfer or replacement hereof, the “Series J Warrant”), at
any time or times on or after the Initial Exercise Date, but not after 11:59
p.m., New York time, on the Expiration Date (as defined below), 931,967 (subject
to adjustment as provided herein) fully paid and non-assessable shares of Common
Stock (as defined below) (the “Series J Warrant Shares”). Except as otherwise
defined herein, capitalized terms in this Series J Warrant shall have the
meanings set forth in Section 17. This Series J Warrant is the Series J Warrant
issued pursuant to (i) Section 1 of that certain Securities Purchase Agreement,
dated as of September 30, 2020 (the “Subscription Date”), by and between the
Company and Lincoln Park Capital Fund, LLC, as amended from time to time (the
“Securities Purchase Agreement”).

 



 

 

 

1.                  EXERCISE OF SERIES J WARRANT.

 

(a)               Mechanics of Exercise. Subject to the terms and conditions
hereof (including, without limitation, the limitations set forth in
Section 1(f)), this Series J Warrant may be exercised by the Holder on any day
on or after the Initial Exercise Date, in whole or in part, by delivery (whether
via facsimile or otherwise) of a written notice, in the form attached hereto as
Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Series J Warrant. Within one (1) Trading Day following an exercise of this
Series J Warrant as aforesaid, the Holder shall deliver payment to the Company
of an amount equal to the Exercise Price in effect on the date of such exercise
multiplied by the number of Series J Warrant Shares as to which this Series J
Warrant was so exercised (the “Aggregate Exercise Price”) in cash or via wire
transfer of immediately available funds if the Holder did not notify the Company
in such Exercise Notice that such exercise was made pursuant to a Cashless
Exercise (as defined in Section 1(d)). The Holder shall not be required to
deliver the original of this Series J Warrant in order to effect an exercise
hereunder. Execution and delivery of an Exercise Notice with respect to less
than all of the Series J Warrant Shares shall have the same effect as
cancellation of the original of this Series J Warrant and issuance of a new
Series J Warrant evidencing the right to purchase the remaining number of Series
J Warrant Shares. Execution and delivery of an Exercise Notice for all of the
then-remaining Series J Warrant Shares shall have the same effect as
cancellation of the original of this Series J Warrant after delivery of the
Series J Warrant Shares in accordance with the terms hereof. On or before the
first (1st) Trading Day following the date on which the Company has received an
Exercise Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation of receipt of such Exercise Notice, in the form
attached hereto as Exhibit B, to the Holder and the Company’s transfer agent
(the “Transfer Agent”), which confirmation shall constitute an instruction to
the Transfer Agent to process such Exercise Notice in accordance with the terms
herein. On or before the second (2nd) Trading Day following the date on which
the Company has received such Exercise Notice (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade of such Series J Warrant Shares initiated on the
applicable Exercise Date), the Company shall (i) provided that the Transfer
Agent is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit/Withdrawal at Custodian system, or (ii) if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, upon the request of the Holder, issue and deliver (via reputable
overnight courier) to the address as specified in the Exercise Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled pursuant
to such exercise. Upon delivery of an Exercise Notice, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Series J Warrant Shares with respect to which this Series J Warrant has been
exercised, irrespective of the date such Series J Warrant Shares are credited to
the Holder’s DTC account or the date of delivery of the certificates evidencing
such Series J Warrant Shares (as the case may be). If this Series J Warrant is
submitted in connection with any exercise pursuant to this Section 1(a) and the
number of Series J Warrant Shares represented by this Series J Warrant submitted
for exercise is greater than the number of Series J Warrant Shares being
acquired upon an exercise and upon surrender of this Series J Warrant to the
Company by the Holder, then, at the request of the Holder, the Company shall as
soon as practicable and in no event later than three (3) Business Days after any
exercise and at its own expense, issue and deliver to the Holder (or its
designee) a new Series J Warrant (in accordance with Section 7(d)) representing
the right to purchase the number of Series J Warrant Shares purchasable
immediately prior to such exercise under this Series J Warrant, less the number
of Series J Warrant Shares with respect to which this Series J Warrant is
exercised. No fractional shares of Common Stock are to be issued upon the
exercise of this Series J Warrant, but rather the number of shares of Common
Stock to be issued shall be rounded up to the nearest whole number. The Company
shall pay any and all transfer, stamp, issuance and similar taxes, costs and
expenses (including, without limitation, fees and expenses of the Transfer
Agent) that may be payable with respect to the issuance and delivery of Series J
Warrant Shares upon exercise of this Series J Warrant. Notwithstanding the
foregoing, except in the case where an exercise of this Series J Warrant is
validly made pursuant to a Cashless Exercise, the Company’s failure to deliver
Series J Warrant Shares to the Holder on or prior to the later of (A) two (2)
Trading Days after receipt of the applicable Exercise Notice (or such earlier
date as required pursuant to the 1934 Act or other applicable law, rule or
regulation for the settlement of a trade of such Series J Warrant Shares
initiated on the applicable Exercise Date) and (B) one (1) Trading Day after the
Company’s receipt of the Aggregate Exercise Price (or valid notice of a Cashless
Exercise) (such later date, the “Share Delivery Deadline”) shall not be deemed
to be a breach of this Series J Warrant. From the Issuance Date through and
including the Expiration Date, the Company shall maintain a transfer agent that
participates in the DTC’s Fast Automated Securities Transfer Program.

 



2

 

 

(b)               Exercise Price. For purposes of this Series J Warrant,
“Exercise Price” means $0.948, subject to adjustment as provided herein.

 

(c)               Company’s Failure to Timely Deliver Securities. If the Company
shall fail, for any reason or for no reason, to issue to the Holder within three
(3) Trading Days after receipt of the applicable Exercise Notice, a certificate
for the number of shares of Common Stock to which the Holder is entitled and
register such shares of Common Stock on the Company’s share register or to
credit the Holder’s balance account with DTC for such number of shares of Common
Stock to which the Holder is entitled upon the Holder’s exercise of this Series
J Warrant (as the case may be) (a “Delivery Failure”), then, in addition to all
other remedies available to the Holder, (X) the Company shall pay in cash to the
Holder on each day after the Share Delivery Deadline and during such Delivery
Failure an amount equal to 2% of the product of (A) the sum of the number of
shares of Common Stock not issued to the Holder on or prior to the Share
Delivery Deadline and to which the Holder is entitled, multiplied by (B) any
trading price of the Common Stock selected by the Holder in writing as in effect
at any time during the period beginning on the applicable Exercise Date and
ending on the applicable Share Delivery Deadline, and (Y) the Holder, upon
written notice to the Company, may void its Exercise Notice with respect to, and
retain or have returned, as the case may be, any portion of this Series J
Warrant that has not been exercised pursuant to such Exercise Notice; provided
that the voiding of an Exercise Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 1(c) or otherwise. In addition to the foregoing,
if on or prior to the Share Delivery Deadline either (I) the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, the
Company shall fail to issue and deliver to the Holder (or its designee) a
certificate and register such shares of Common Stock on the Company’s share
register or, if the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, the Transfer Agent shall fail to credit the balance
account of the Holder or the Holder’s designee with DTC for the number of shares
of Common Stock to which the Holder is entitled upon the Holder’s exercise
hereunder or pursuant to the Company’s obligation pursuant to clause (ii) below
or (II) a Notice Failure occurs, and if on or after such Share Delivery Deadline
the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of all or any
portion of the number of shares of Common Stock issuable upon such exercise that
the Holder is entitled to receive from the Company (a “Buy-In”), then, in
addition to all other remedies available to the Holder, the Company shall,
within three (3) Business Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including,
without limitation, by any other Person in respect, or on behalf, of the Holder)
(the “Buy-In Price”), at which point the Company’s obligation to so issue and
deliver such certificate (and to issue such shares of Common Stock) or credit
the balance account of such Holder or such Holder’s designee, as applicable,
with DTC for the number of Series J Warrant Shares to which the Holder is
entitled upon the Holder’s exercise hereunder (as the case may be) (and to issue
such Series J Warrant Shares) shall terminate, or (ii) promptly honor its
obligation to so issue and deliver to the Holder a certificate or certificates
representing such Series J Warrant Shares or credit the balance account of such
Holder or such Holder’s designee, as applicable, with DTC for the number of
Series J Warrant Shares to which the Holder is entitled upon the Holder’s
exercise hereunder (as the case may be) and pay cash to the Holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of Series J Warrant Shares multiplied by (B) the lowest Closing Sale
Price of the Common Stock on any Trading Day during the period commencing on the
date of the applicable Exercise Notice and ending on the date of such issuance
and payment under this clause (ii) (the “Buy-In Payment Amount”). Nothing shall
limit the Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock (or to
electronically deliver such shares of Common Stock) upon the exercise of this
Series J Warrant as required pursuant to the terms hereof.

 



3

 

 

(d)               Cashless Exercise. Notwithstanding anything contained herein
to the contrary (other than Section 1(f) below), if at the time of exercise
hereof a registration statement is not effective (or the prospectus contained
therein is not available for use) for the resale by the Holder of all of the
Series J Warrant Shares, then the Holder may, in its sole discretion, exercise
this Series J Warrant in whole or in part by means of a “cashless exercise” (a
“Cashless Exercise”) in which the Holder shall be entitled to receive a number
of Series J Warrant Shares equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:

 

A= as applicable: (i) the VWAP on the Trading Day immediately preceding the date
of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 1(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 1(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the principal Trading
Market as reported by Bloomberg L.P. as of the time of the Holder’s execution of
the applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter (including until two (2) hours after the close of “regular trading
hours” on a Trading Day) pursuant to Section 1(a) hereof or (iii) the VWAP on
the date of the applicable Notice of Exercise if the date of such Notice of
Exercise is a Trading Day and such Notice of Exercise is both executed and
delivered pursuant to Section 1(a) hereof after the close of “regular trading
hours” on such Trading Day.

 

B = the Exercise Price then in effect for the applicable Series J Warrant Shares
at the time of such exercise.

 

C = the number of Series J Warrant Shares that would be issuable upon exercise
of this Series J Warrant in accordance with the terms of this Series J Warrant
if such exercise were by means of a cash exercise rather than a Cashless
Exercise.

 

If the Series J Warrant Shares are issued in a Cashless Exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the 1933 Act,
the Series J Warrant Shares take on the characteristics of the Series J Warrants
being exercised. For purposes of Rule 144(d) promulgated under the 1933 Act, as
in effect on the Subscription Date, it is intended that the Series J Warrant
Shares issued in a Cashless Exercise shall be deemed to have been acquired by
the Holder, and the holding period for the Series J Warrant Shares shall be
deemed to have commenced, on the date this Series J Warrant was originally
issued pursuant to the Securities Purchase Agreement. The Company agrees not to
take any position contrary to this Section 1(d).

 

(e)               Disputes. In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the number of Series J
Warrant Shares to be issued pursuant to the terms hereof, the Company shall
promptly issue to the Holder the number of Series J Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 13.

 



4

 

 

(f)                Limitations on Exercises. The Company shall not effect the
exercise of any portion of this Series J Warrant, and the Holder shall not have
the right to exercise any portion of this Series J Warrant, pursuant to the
terms and conditions of this Series J Warrant and any such exercise shall be
null and void and treated as if never made, to the extent that after giving
effect to such exercise, the Holder together with the other Attribution Parties
collectively would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such exercise. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by the Holder and the other
Attribution Parties shall include the number of shares of Common Stock held by
the Holder and all other Attribution Parties plus the number of shares of Common
Stock issuable upon exercise of this Series J Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (A) exercise of the remaining, unexercised
portion of this Series J Warrant beneficially owned by the Holder or any of the
other Attribution Parties and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or Series J
Warrants) beneficially owned by the Holder or any other Attribution Party
subject to a limitation on conversion or exercise analogous to the limitation
contained in this Section 1(f). For purposes of this Section 1(f), beneficial
ownership shall be calculated in accordance with Section 13(d) of the 1934 Act.
For purposes of determining the number of outstanding shares of Common Stock the
Holder may acquire upon the exercise of this Series J Warrant without exceeding
the Maximum Percentage, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (x) the Company’s most recent Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other
public filing with the SEC, as the case may be, (y) a more recent public
announcement by the Company or (z) any other written notice by the Company or
the Transfer Agent, if any, setting forth the number of shares of Common Stock
outstanding (the “Reported Outstanding Share Number”). If the Company receives
an Exercise Notice from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall (i) notify the Holder in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Exercise
Notice would otherwise cause the Holder’s beneficial ownership, as determined
pursuant to this Section 1(f), to exceed the Maximum Percentage, the Holder must
notify the Company of a reduced number of Series J Warrant Shares to be acquired
pursuant to such Exercise Notice (the number of shares by which such purchase is
reduced, the “Reduction Shares”) and (ii) as soon as reasonably practicable, the
Company shall return to the Holder any exercise price paid by the Holder for the
Reduction Shares. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Series J Warrant, by the Holder and
any other Attribution Party since the date as of which the Reported Outstanding
Share Number was reported. In the event that the issuance of shares of Common
Stock to the Holder upon exercise of this Series J Warrant results in the Holder
and the other Attribution Parties being deemed to beneficially own, in the
aggregate, more than the Maximum Percentage of the number of outstanding shares
of Common Stock (as determined under Section 13(d) of the 1934 Act), the number
of shares so issued by which the Holder’s and the other Attribution Parties’
aggregate beneficial ownership exceeds the Maximum Percentage (the “Excess
Shares”) shall be deemed null and void and shall be cancelled ab initio, and the
Holder shall not have the power to vote or to transfer the Excess Shares. As
soon as reasonably practicable after the issuance of the Excess Shares has been
deemed null and void, the Company shall return to the Holder the exercise price
paid by the Holder for the Excess Shares. Upon delivery of a written notice to
the Company, the Holder may from time to time increase (with such increase not
effective until the sixty-first (61st) day after delivery of such notice) or
decrease the Maximum Percentage to any other percentage not in excess of 9.99%
as specified in such notice; provided that (i) any such increase in the Maximum
Percentage will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company and (ii) any such increase or decrease will
apply only to the Holder and the other Attribution Parties and not to any other
holder of Series J Warrants that is not an Attribution Party of the Holder. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Series J Warrant in excess of the Maximum Percentage shall not be deemed
to be beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to
exercise this Series J Warrant pursuant to this paragraph shall have any effect
on the applicability of the provisions of this paragraph with respect to any
subsequent determination of exercisability. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 1(f) to the extent necessary to
correct this paragraph or any portion of this paragraph which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 1(f) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of this Series
J Warrant.

 



5

 

 

(g)               Reservation of Shares.

 

(i)                 Required Reserve Amount. So long as this Series J Warrant
remains outstanding, the Company shall at all times keep reserved for issuance
under this Series J Warrant a number of shares of Common Stock at least equal to
100% of the maximum number of shares of Common Stock as shall be necessary to
satisfy the Company’s obligation to issue shares of Common Stock under the
Series J Warrants then outstanding (without regard to any limitations on
exercise) (the “Required Reserve Amount”); provided that at no time shall the
number of shares of Common Stock reserved pursuant to this Section 1(g)(i) be
reduced other than proportionally in connection with any exercise or redemption
of Series J Warrants or such other event covered by Section 2(a) below. The
Required Reserve Amount (including, without limitation, each increase in the
number of shares so reserved) shall be allocated pro rata among the holders of
the Series J Warrants based on number of shares of Common Stock issuable upon
exercise of Series J Warrants held by each holder on the Closing Date (without
regard to any limitations on exercise) or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event
that a holder shall sell or otherwise transfer any of such holder’s Series J
Warrants, each transferee shall be allocated a pro rata portion of such holder’s
Authorized Share Allocation. Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Series J Warrants shall be allocated to
the remaining holders of Series J Warrants, pro rata based on the number of
shares of Common Stock issuable upon exercise of the Series J Warrants then held
by such holders (without regard to any limitations on exercise).

 

(ii)              Insufficient Authorized Shares. If, notwithstanding Section
1(g)(i) above, and not in limitation thereof, at any time while any of the
Series J Warrants remain outstanding, the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for all the Series J
Warrants then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than sixty (60) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. In the event that the Company is
prohibited from issuing shares of Common Stock upon an exercise of this Series J
Warrant due to the failure by the Company to have sufficient shares of Common
Stock available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorization Failure
Shares”), in lieu of delivering such Authorization Failure Shares to the Holder,
the Company shall pay cash in exchange for the cancellation of such portion of
this Series J Warrant exercisable into such Authorization Failure Shares at a
price equal to the sum of (i) the product of (x) such number of Authorization
Failure Shares and (y) the greatest Closing Sale Price of the Common Stock on
any Trading Day during the period commencing on the date the Holder delivers the
applicable Exercise Notice with respect to such Authorization Failure Shares to
the Company and ending on the date of such issuance and payment under this
Section 1(f); and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Authorization Failure Shares, any Buy-In Payment Amount,
brokerage commissions and other out-of-pocket expenses, if any, of the Holder
incurred in connection therewith. Nothing contained in this Section 1(g)(ii)
shall limit any obligations of the Company under any provision of the Securities
Purchase Agreement.

 



6

 

 

2.                   ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SERIES J WARRANT
SHARES. The Exercise Price and number of Series J Warrant Shares issuable upon
exercise of this Series J Warrant are subject to adjustment from time to time as
set forth in this Section 2.

 

(a)               Stock Dividends and Splits. Without limiting any provision of
Section 2(b), Section 3 or Section 4, if the Company, at any time on or after
the date of the Securities Purchase Agreement, (i) pays a stock dividend on one
or more classes of its then outstanding shares of Common Stock or otherwise
makes a distribution on any class of capital stock that is payable in shares of
Common Stock, (ii) subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its then outstanding
shares of Common Stock into a larger number of shares or (iii) combines (by
combination, reverse stock split or otherwise) one or more classes of its then
outstanding shares of Common Stock into a smaller number of shares, then in each
such case (a) the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event and (b) the number of
Series J Warrant Shares that may be purchased upon exercise of this Series J
Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the adjusted
number of Series J Warrant Shares shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment (without regard to any
limitations on exercise contained herein). Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of shareholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
paragraph occurs during the period that an Exercise Price is calculated
hereunder, then the calculation of such Exercise Price shall be adjusted
appropriately to reflect such event.

 

(b)               Other Events. In the event that the Company (or any Subsidiary
(as defined in the Securities Purchase Agreement)) shall take any action to
which the provisions hereof are not strictly applicable, or, if applicable,
would not operate to protect the Holder from dilution or if any event occurs of
the type contemplated by the provisions of this Section 2 but not expressly
provided for by such provisions (including, without limitation, the granting of
stock appreciation rights, phantom stock rights or other rights with equity
features), then the Company’s board of directors shall in good faith determine
and implement an appropriate adjustment in the Exercise Price and the number of
Series J Warrant Shares (if applicable) so as to protect the rights of the
Holder, provided that no such adjustment pursuant to this Section 2(b) will
increase the Exercise Price or decrease the number of Series J Warrant Shares as
otherwise determined pursuant to this Section 2, provided further that if the
Holder does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then the Company’s board of directors
and the Holder shall agree, in good faith, upon an independent investment bank
of nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding absent manifest error and whose fees
and expenses shall be borne by the Company.

 



7

 

 

(c)               Calculations. All calculations under this Section 2 shall be
made by rounding to the nearest cent or the nearest 1/100th of a share, as
applicable. The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issuance or sale of
Common Stock.

 

(d)               Intentionally omitted.

 

(e)               Par Value. Notwithstanding anything to the contrary in this
Series J Warrant, in no event shall the Exercise Price be reduced below the par
value of the Company’s Common Stock.

 

3.             RIGHTS UPON DISTRIBUTION OF ASSETS. In addition to any
adjustments pursuant to Section 2 above, if the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property, options, evidence of indebtedness or any other
assets by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Series J Warrant, then,
in each such case, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
if the Holder had held the number of shares of Common Stock acquirable upon
complete exercise of this Series J Warrant (without regard to any limitations or
restrictions on exercise of this Series J Warrant, including without limitation,
the Maximum Percentage) immediately before the date on which a record is taken
for such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, that to the extent that
the Holder’s right to participate in any such Distribution would result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Distribution to the
extent of the Maximum Percentage (and shall not be entitled to beneficial
ownership of such shares of Common Stock as a result of such Distribution (and
beneficial ownership) to the extent of any such excess) and the portion of such
Distribution shall be held in abeyance for the benefit of the Holder until such
time or times, if ever, as its right thereto would not result in the Holder and
the other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such Distribution (and any Distributions
declared or made on such initial Distribution or on any subsequent Distribution
held similarly in abeyance) to the same extent as if there had been no such
limitation).

 



8

 

 

4.                  PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(a)               Purchase Rights. In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, Series J Warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Series J Warrant (without regard to any limitations or restrictions on exercise
of this Series J Warrant, including without limitation, the Maximum Percentage)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issuance or sale of such Purchase Rights (provided, however, that to the
extent that the Holder’s right to participate in any such Purchase Right would
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to the extent of any such excess)
and such Purchase Right to such extent shall be held in abeyance for the benefit
of the Holder until such time or times, if ever, as its right thereto would not
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, at which time or times the Holder shall be granted such right (and
any Purchase Right granted, issued or sold on such initial Purchase Right or on
any subsequent Purchase Right held similarly in abeyance) to the same extent as
if there had been no such limitation).

 

(b)               Fundamental Transactions. The Company shall not enter into or
be party to a Fundamental Transaction unless (i)  the Successor Entity assumes
in writing all of the obligations of the Company under this Series J Warrant and
the other Transaction Documents (as defined in the Securities Purchase
Agreement) in accordance with the provisions of this Section 4(b) pursuant to
written agreements in form and substance satisfactory to the Holder and approved
by the Holder prior to such Fundamental Transaction, including agreements to
deliver to the Holder in exchange for this Series J Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Series J Warrant, including, without limitation, which is
exercisable for a corresponding number of shares of capital stock equivalent to
the shares of Common Stock acquirable and receivable upon exercise of this
Series J Warrant (without regard to any limitations on the exercise of this
Series J Warrant) prior to such Fundamental Transaction, and with an exercise
price which applies the exercise price hereunder to such shares of capital stock
(but taking into account the relative value of the shares of Common Stock
pursuant to such Fundamental Transaction and the value of such shares of capital
stock, such adjustments to the number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Series J Warrant immediately prior to the consummation of such Fundamental
Transaction) and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the consummation of each Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of the applicable Fundamental Transaction, the
provisions of this Series J Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Series J Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of each Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Series J Warrant at any time after the consummation of the
applicable Fundamental Transaction, in lieu of the shares of Common Stock (or
other securities, cash, assets or other property (except such items still
issuable under Sections 3 and 4(a) above, which shall continue to be receivable
thereafter)) issuable upon the exercise of this Series J Warrant prior to the
applicable Fundamental Transaction, such shares of publicly traded common stock
(or its equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of the
applicable Fundamental Transaction had this Series J Warrant been exercised
immediately prior to the applicable Fundamental Transaction (without regard to
any limitations on the exercise of this Series J Warrant), as adjusted in
accordance with the provisions of this Series J Warrant. Notwithstanding the
foregoing, and without limiting Section 1(f) hereof, the Holder may elect, at
its sole option, by delivery of written notice to the Company to waive this
Section 4(b) to permit the Fundamental Transaction without the assumption of
this Series J Warrant. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of each Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon an
exercise of this Series J Warrant at any time after the consummation of the
applicable Fundamental Transaction but prior to the Expiration Date, in lieu of
the shares of the Common Stock (or other securities, cash, assets or other
property (except such items still issuable under Sections 3 and 4(a) above,
which shall continue to be receivable thereafter)) issuable upon the exercise of
the Series J Warrant prior to such Fundamental Transaction, such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights) which the Holder would have
been entitled to receive upon the happening of the applicable Fundamental
Transaction had this Series J Warrant been exercised immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
exercise of this Series J Warrant). Provision made pursuant to the preceding
sentence shall be in a form and substance reasonably satisfactory to the Holder.

 



9

 

 

(c)               Application. The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied as if this Series J Warrant (and any such subsequent
warrants) were fully exercisable and without regard to any limitations on the
exercise of this Series J Warrant (provided that the Holder shall continue to be
entitled to the benefit of the Maximum Percentage, applied however with respect
to shares of capital stock registered under the 1934 Act and thereafter
receivable upon exercise of this Series J Warrant (or any such other warrant)).

 

5.                  NONCIRCUMVENTION. The Company hereby covenants and agrees
that the Company will not, by amendment of its Certificate of Incorporation (as
defined in the Securities Purchase Agreement), Bylaws (as defined in the
Securities Purchase Agreement) or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issuance or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Series J Warrant, and will
at all times in good faith carry out all the provisions of this Series J Warrant
and take all action as may be required to protect the rights of the Holder.
Without limiting the generality of the foregoing, the Company (a) shall not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Series J Warrant above the Exercise Price then in effect, and
(b) shall take all such actions as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and non-assessable shares
of Common Stock upon the exercise of this Series J Warrant.

 

6.                  WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in its capacity as a holder of
this Series J Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Series J Warrant be construed to confer upon the
Holder, solely in its capacity as the Holder of this Series J Warrant, any of
the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Series J
Warrant Shares which it is then entitled to receive upon the due exercise of
this Series J Warrant. In addition, nothing contained in this Series J Warrant
shall be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Series J Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders.

 

7.                  REISSUANCE OF WARRANTS.

 

(a)               Transfer of Warrant. If this Series J Warrant is to be
transferred, the Holder shall surrender this Series J Warrant to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Series J Warrant (in accordance with Section 7(d)), registered as
the Holder may request, representing the right to purchase the number of Series
J Warrant Shares being transferred by the Holder and, if less than the total
number of Series J Warrant Shares then underlying this Series J Warrant is being
transferred, a new Series J Warrant (in accordance with Section 7(d)) to the
Holder representing the right to purchase the number of Series J Warrant Shares
not being transferred.

 

(b)               Lost, Stolen or Mutilated Warrant. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Series J Warrant (as to which a written
certification and the indemnification contemplated below shall suffice as such
evidence), and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Series J Warrant, the Company shall execute and deliver to the Holder a
new Series J Warrant (in accordance with Section 7(d)) representing the right to
purchase the Series J Warrant Shares then underlying this Series J Warrant.

 



10

 

 

(c)               Exchangeable for Multiple Warrants. This Series J Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Series J Warrant or Series J Warrants (in accordance with
Section 7(d)) representing in the aggregate the right to purchase the number of
Series J Warrant Shares then underlying this Series J Warrant, and each such new
Series J Warrant will represent the right to purchase such portion of such
Series J Warrant Shares as is designated by the Holder at the time of such
surrender; provided, however, no warrants for fractional shares of Common Stock
shall be given.

 

(d)               Issuance of New Warrants. Whenever the Company is required to
issue a new Series J Warrant pursuant to the terms of this Series J Warrant,
such new Series J Warrant (i) shall be of like tenor with this Series J Warrant,
(ii) shall represent, as indicated on the face of such new Series J Warrant, the
right to purchase the Series J Warrant Shares then underlying this Series J
Warrant (or in the case of a new Series J Warrant being issued pursuant to
Section 7(a) or Section 7(c), the Series J Warrant Shares designated by the
Holder which, when added to the number of shares of Common Stock underlying the
other new Series J Warrants issued in connection with such issuance, does not
exceed the number of Series J Warrant Shares then underlying this Series J
Warrant), (iii) shall have an issuance date, as indicated on the face of such
new Series J Warrant which is the same as the Issuance Date, and (iv) shall have
the same rights and conditions as this Series J Warrant.

 

8.                  NOTICES. Whenever notice is required to be given under this
Series J Warrant, unless otherwise provided herein, such notice shall be given
in accordance with Section 9(f) of the Securities Purchase Agreement. The
Company shall provide the Holder with prompt written notice of all actions taken
pursuant to this Series J Warrant (other than the issuance of shares of Common
Stock upon exercise in accordance with the terms hereof), including in
reasonable detail a description of such action and the reason therefor. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder (i) immediately upon each adjustment of the Exercise Price and the
number of Series J Warrant Shares, setting forth in reasonable detail, and
certifying, the calculation of such adjustment(s), (ii) at least ten Trading
Days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the shares of Common
Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to holders of shares of Common Stock or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder, and (iii) at least ten (10) Trading Days prior to the consummation of
any Fundamental Transaction. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of its Subsidiaries, the Company shall simultaneously file such notice
with the SEC (as defined in the Securities Purchase Agreement) pursuant to a
Current Report on Form 8-K. If the Company or any of its Subsidiaries provides
material non-public information to the Holder that is not simultaneously filed
in a Current Report on Form 8-K and the Holder has not agreed to receive such
material non-public information, the Company hereby covenants and agrees that
the Holder shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
Affiliates or agents with respect to, or a duty to any of the foregoing not to
trade on the basis of, such material non-public information. It is expressly
understood and agreed that the time of execution specified by the Holder in each
Exercise Notice shall be definitive and may not be disputed or challenged by the
Company.

 



11

 

 

9.                  AMENDMENT AND WAIVER. Except as otherwise provided herein,
the provisions of this Series J Warrant (other than Section 1(f)) may be amended
and the Company may take any action herein prohibited, or omit to perform any
act herein required to be performed by it, only if the Company has obtained the
written consent of the Holder. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.

 

10.              SEVERABILITY. If any provision of this Series J Warrant is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Series J Warrant so long as this Series J Warrant
as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

 

11.              GOVERNING LAW. This Series J Warrant shall be governed by and
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Series J Warrant
shall be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
the Company at the address set forth in Section 9(f) of the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. The Company hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in The City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS SERIES J WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 



12

 

 

12.              CONSTRUCTION; HEADINGS. This Series J Warrant shall be deemed
to be jointly drafted by the Company and the Holder and shall not be construed
against any Person as the drafter hereof. The headings of this Series J Warrant
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Series J Warrant. Terms used in this Series J Warrant
but defined in the other Transaction Documents shall have the meanings ascribed
to such terms on the Closing Date (as defined in the Securities Purchase
Agreement) in such other Transaction Documents unless otherwise consented to in
writing by the Holder.

 

13.              DISPUTE RESOLUTION

 

(a)               Submission to Dispute Resolution.

 

(i)                 In the case of a dispute relating to the Exercise Price, the
Closing Sale Price, or fair market value or the arithmetic calculation of the
number of Series J Warrant Shares (as the case may be) (including, without
limitation, a dispute relating to the determination of any of the foregoing),
the Company or the Holder (as the case may be) shall submit the dispute to the
other party via facsimile (A) if by the Company, within two (2) Business Days
after the occurrence of the circumstances giving rise to such dispute or (B) if
by the Holder, at any time after the Holder learned of the circumstances giving
rise to such dispute. If the Holder and the Company are unable to promptly
resolve such dispute relating to such Exercise Price, such Closing Sale Price or
such fair market value or such arithmetic calculation of the number of Series J
Warrant Shares (as the case may be), at any time after the second (2nd) Business
Day following such initial notice by the Company or the Holder (as the case may
be) of such dispute to the Company or the Holder (as the case may be), then the
Holder may, at its sole option, select an independent, reputable investment bank
to resolve such dispute.

 

(ii)              The Holder and the Company shall each deliver to such
investment bank (A) a copy of the initial dispute submission so delivered in
accordance with the first sentence of this Section 13 and (B) written
documentation supporting its position with respect to such dispute, in each
case, no later than 5:00 p.m. (New York time) by the fifth (5th) Business Day
immediately following the date on which the Holder selected such investment bank
(the “Dispute Submission Deadline”) (the documents referred to in the
immediately preceding clauses (A) and (B) are collectively referred to herein as
the “Required Dispute Documentation”) (it being understood and agreed that if
either the Holder or the Company fails to so deliver all of the Required Dispute
Documentation by the Dispute Submission Deadline, then the party who fails to so
submit all of the Required Dispute Documentation shall no longer be entitled to
(and hereby waives its right to) deliver or submit any written documentation or
other support to such investment bank with respect to such dispute and such
investment bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the Company
and the Holder or otherwise requested by such investment bank, neither the
Company nor the Holder shall be entitled to deliver or submit any written
documentation or other support to such investment bank in connection with such
dispute (other than the Required Dispute Documentation).

 



13

 

 

(iii)            The Company and the Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and the Holder
of such resolution no later than ten (10) Business Days immediately following
the Dispute Submission Deadline. The fees and expenses of such investment bank
shall be borne solely by the Company, and such investment bank’s resolution of
such dispute shall be final and binding upon all parties absent manifest error.

 

(b)               Miscellaneous. The Company expressly acknowledges and agrees
that (i) this Section 13 constitutes an agreement to arbitrate between the
Company and the Holder (and constitutes an arbitration agreement) under the
rules then in effect under § 7501, et seq. of the New York Civil Practice Law
and Rules (“CPLR”) and that the Holder is authorized to apply for an order to
compel arbitration pursuant to CPLR § 7503(a) in order to compel compliance with
this Section 13, (ii) a dispute relating to the Exercise Price includes, without
limitation, disputes as to (A) whether an issuance or sale or deemed issuance or
sale of Common Stock occurred under Section 2(b), (B) the consideration per
share at which an issuance or deemed issuance of Common Stock occurred, and (C)
whether an agreement, instrument, security or the like constitutes and Option or
Convertible Security, (iii) the terms of this Series J Warrant and each other
applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute (including, without limitation, determining (A) whether an issuance or
sale or deemed issuance or sale of Common Stock occurred under Section 2(b), (B)
the consideration per share at which an issuance or deemed issuance of Common
Stock occurred, and (C) whether an agreement, instrument, security or the like
constitutes and Option or Convertible Security and in resolving such dispute
such investment bank shall apply such findings, determinations and the like to
the terms of this Series J Warrant and any other applicable Transaction
Documents, (iv) the Holder (and only the Holder), in its sole discretion, shall
have the right to submit any dispute described in this Section 13 to any state
or federal court sitting in The City of New York, Borough of Manhattan in lieu
of utilizing the procedures set forth in this Section 13 and (v) nothing in this
Section 13 shall limit the Holder from obtaining any injunctive relief or other
equitable remedies (including, without limitation, with respect to any matters
described in this Section 13).

 



14

 

 

14.               REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Series J Warrant shall be
cumulative and in addition to all other remedies available under this Series J
Warrant and the other Transaction Documents, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual and consequential
damages for any failure by the Company to comply with the terms of this Series J
Warrant. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
exercises and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Series J Warrant shall be
entitled, in addition to all other available remedies, to specific performance
and/or temporary, preliminary and permanent injunctive or other equitable relief
from any court of competent jurisdiction in any such case without the necessity
of proving actual damages and without posting a bond or other security. The
Company shall provide all information and documentation to the Holder that is
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Series J Warrant (including, without
limitation, compliance with Section 2 hereof). The issuance of shares and
certificates for shares as contemplated hereby upon the exercise of this Series
J Warrant shall be made without charge to the Holder or such shares for any
issuance tax or other costs in respect thereof, provided that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the issuance and delivery of any certificate in a name other than
the Holder or its agent on its behalf.

 

15.               PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a)
this Series J Warrant is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding or the
holder otherwise takes action to collect amounts due under this Series J Warrant
or to enforce the provisions of this Series J Warrant or (b) there occurs any
bankruptcy, reorganization, receivership of the company or other proceedings
affecting company creditors’ rights and involving a claim under this Series J
Warrant, then the Company shall pay the costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements.

 

16.               TRANSFER. Subject to applicable laws, this Series J Warrant
may be offered for sale, sold, transferred or assigned without the consent of
the Company.

 



15

 

 

17.                CERTAIN DEFINITIONS. For purposes of this Series J Warrant,
the following terms shall have the following meanings:

 

(a)               “1933 Act” means the Securities Act of 1933, as amended, and
the rules and regulations thereunder.

 

(b)               “1934 Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.

 

(c)               “Affiliate” means, with respect to any Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person, it being understood for purposes of this
definition that “control” of a Person means the power directly or indirectly
either to vote 10% or more of the stock having ordinary voting power for the
election of directors of such Person or direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

(d)               “Attribution Parties” means, collectively, the following
Persons and entities: (i) any investment vehicle, including, any funds, feeder
funds or managed accounts, currently, or from time to time after the Issuance
Date, directly or indirectly managed or advised by the Holder’s investment
manager or any of its Affiliates or principals, (ii) any direct or indirect
Affiliates of the Holder or any of the foregoing, (iii) any Person acting or who
could be deemed to be acting as a Group together with the Holder or any of the
foregoing and (iv) any other Persons whose beneficial ownership of the Company’s
Common Stock would or could be aggregated with the Holder’s and the other
Attribution Parties for purposes of Section 13(d) of the 1934 Act. For clarity,
the purpose of the foregoing is to subject collectively the Holder and all other
Attribution Parties to the Maximum Percentage.

 

(e)               “Bid Price” means, for any security as of the particular time
of determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC) as of such time of determination. If the Bid
Price cannot be calculated for a security as of the particular time of
determination on any of the foregoing bases, the Bid Price of such security as
of such time of determination shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 13. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

(f)                “Bloomberg” means Bloomberg, L.P.

 



16

 

 

(g)               “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

 

(h)               “Closing Sale Price” means, for any security as of any date,
the last closing trade price for such security on the Principal Market, as
reported by Bloomberg, or, if the Principal Market begins to operate on an
extended hours basis and does not designate the closing trade price, then the
last trade price of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing does
not apply, the last trade price of such security in the over-the-counter market
on the electronic bulletin board for such security as reported by Bloomberg, or,
if no last trade price is reported for such security by Bloomberg, the average
of the ask prices of any market makers for such security as reported in the
“pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC). If the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Sale Price of such security on such date
shall be the fair market value as mutually determined by the Company and the
Holder. If the Company and the Holder are unable to agree upon the fair market
value of such security, then such dispute shall be resolved in accordance with
the procedures in Section 13. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period.

 

(i)                 “Common Stock” means (i) the Company’s shares of common
stock, $0.0001 par value per share, and (ii) any capital stock into which such
common stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(j)                 “Convertible Securities” means any stock or other security
(other than Options) that is at any time and under any circumstances, directly
or indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(k)               “Eligible Market” means the New York Stock Exchange, the NYSE
American, The Nasdaq Global Select Market, The Nasdaq Global Market or the
Principal Market.

 

(l)                 “Expiration Date” means the date that is the fifth (5th)
anniversary of the Initial Exercise Date or, if such date falls on a day other
than a Trading Day or on which trading does not take place on the Principal
Market (a “Holiday”), the next date that is not a Holiday.

 



17

 

 

(m)             “Fundamental Transaction” means (A) that the Company shall,
directly or indirectly, including through subsidiaries, Affiliates or otherwise,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Subject
Entity, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company or any of its
“significant subsidiaries” (as defined in Rule 1-02 of Regulation S-X) to one or
more Subject Entities, or (iii) make, or allow one or more Subject Entities to
make, or allow the Company to be subject to or have its Common Stock be subject
to or party to one or more Subject Entities making, a purchase, tender or
exchange offer that is accepted by the holders of at least either (x) 50% of the
outstanding shares of Common Stock, (y) 50% of the outstanding shares of Common
Stock calculated as if any shares of Common Stock held by all Subject Entities
making or party to, or Affiliated with any Subject Entities making or party to,
such purchase, tender or exchange offer were not outstanding; or (z) such number
of shares of Common Stock such that all Subject Entities making or party to, or
Affiliated with any Subject Entity making or party to, such purchase, tender or
exchange offer, become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (iv) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with one or more Subject Entities whereby all
such Subject Entities, individually or in the aggregate, acquire, either (x) at
least 50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Series J
Warrant calculated as if any shares of Common Stock held by all such Subject
Entities were not outstanding, or (z) a percentage of the aggregate ordinary
voting power represented by issued and outstanding shares of Common Stock or
other equity securities of the Company sufficient to allow such Subject Entities
to effect a statutory short form merger or other transaction requiring other
shareholders of the Company to surrender their shares of Common Stock without
approval of the shareholders of the Company or (C) directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, the issuance of or the entering into any other instrument or
transaction structured in a manner to circumvent, or that circumvents, the
intent of this definition in which case this definition shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this definition to the extent necessary to correct this definition or any
portion of this definition which may be defective or inconsistent with the
intended treatment of such instrument or transaction.

 

(n)               “Group” means a “group” as that term is used in Section 13(d)
of the 1934 Act and as defined in Rule 13d-5 thereunder.

 

(o)               “Options” means any rights, warrants or options to subscribe
for or purchase shares of Common Stock or Convertible Securities.

 



18

 

 

(p)               “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or

 

Parent Entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

(q)               “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(r)                “Principal Market” means the The Nasdaq Capital Market.

 

(s)                “SEC” means the United States Securities and Exchange
Commission or the successor thereto.

 

(t)                 “Subject Entity” means any Person, Persons or Group or any
Affiliate or associate of any such Person, Persons or Group.

 

(u)               “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

 

(v)               “Trading Day” means, as applicable, (x) with respect to all
price or trading volume determinations relating to the Common Stock, any day on
which the Common Stock is traded on the Principal Market, or, if the Principal
Market is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

(w)             “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its “HP”
function (set to weighted average) or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 13. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 

[signature page follows]

 



19

 

 

IN WITNESS WHEREOF, the Company has caused this Series J Warrant to Purchase
Common Stock to be duly executed as of the Issuance Date set out above.

 

  Trovagene, Inc.         By:         Name:     Title:

 



 

 

 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
SERIES J WARRANT TO PURCHASE COMMON STOCK

 

TROVAGENE, INC.

 

The undersigned holder hereby elects to exercise the Series J Warrant to
Purchase Common Stock No. _______ (the “Series J Warrant”) of Trovagene, Inc., a
Delaware corporation (the “Company”) as specified below. Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Series J Warrant.

 

1.       Form of Exercise Price. The Holder intends that payment of the
Aggregate Exercise Price shall be made as:

 

¨ a “Cash Exercise” with respect to _________________ Series J Warrant Shares;
and/or

 

¨ a “Cashless Exercise” with respect to _______________ Series J Warrant Shares.

 

In the event that the Holder has elected a Cashless Exercise with respect to
some or all of the Series J Warrant Shares to be issued pursuant hereto, the
Holder hereby represents and warrants that this Exercise Notice was executed by
the Holder at __________ [a.m.][p.m.] on the date set forth below.

 

2.       Payment of Exercise Price. In the event that the Holder has elected a
Cash Exercise with respect to some or all of the Series J Warrant Shares to be
issued pursuant hereto, the Holder shall pay the Aggregate Exercise Price in the
sum of $___________________ to the Company in accordance with the terms of the
Series J Warrant.

 

3.       Delivery of Series J Warrant Shares. The Company shall deliver to
Holder, or its designee or agent as specified below, __________ shares of Common
Stock in accordance with the terms of the Series J Warrant. Delivery shall be
made to Holder, or for its benefit, as follows:

 

¨     Check here if requesting delivery as a certificate to the following name
and to the following address:

 

Issue to:          

 



 

 

 

¨ Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:   DTC Number:   Account Number:  

 

Date: _____________ __,                         

 

      Name of Registered Holder  

 

By:           Name:     Title:           Tax ID:____________________________    
      Facsimile:__________________________           E-mail
Address:_____________________  

 



 

 

 

EXHIBIT B

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
______________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated _________, 202_, from the
Company and acknowledged and agreed to by _______________.

 

  Trovagene, Inc.         By:         Name:     Title:

 



 

 